DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the purging at the next stop." There is insufficient antecedent basis for this limitation in the claim. While Claim 1 recites “purging at a stop by the purge unit is necessary when the fuel cell system is stopped next” and Claim 2 also recites “the purging at the stop,” the explicit limitation “the purging at the next stop” nonetheless lacks sufficient antecedent basis. Proper clarification is required.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the purging at the next stop." There is insufficient antecedent basis for this limitation in the claim. While Claim 1 recites “purging at a stop by the purge unit is necessary when the fuel cell system is stopped next” and Claim 4 also recites “the purging at the stop,” the explicit limitation “the purging at the next stop” nonetheless lacks sufficient antecedent basis. Proper clarification is required.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites (emphasis added) that “the specific position is a position where an outside air temperature of the vehicle is measurable.” Accordingly, Claim 8 is rendered particularly indefinite insofar as it is unclear (given the presence of the phrase “is measurable”) if the outside air temperature of the vehicle is in fact measured, or if the outside air temperature is merely capable of being measured at the specific position. For purposes of examination, either of said interpretations will be considered sufficient to meet the requirements of Claim 8. Proper clarification is required.

	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the phrase (emphasis added) “to determine whether to execute purging at a stop that is purging of a fuel cell when the fuel cell system is stopped next.” Accordingly, Claim 10 is rendered particularly indefinite insofar as said emphasized phrase makes the plain meaning/intent of Claim 10 unclear. Specifically, it is unclear whether or not the emphasized phrase is saying (in a manner substantially similar to that of Claim 1) that the temperature at the specific position is used to determine whether to execute purging of the fuel cell when the fuel system is stopped next (i.e. execute purging the next time the fuel cell system is stopped). For purposes of examination, it will be assumed that the emphasized phrase means that the temperature at the specific position is used to determine whether to execute purging of the fuel cell when the fuel system is stopped next (i.e. execute purging the next time the fuel cell system is stopped). Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maruo et al. (US 2016/0380282).

	Regarding Claim 1, Maruo teaches a fuel cell system which is mounted in a vehicle (Abstract, [0002]). As illustrated in Figure 1, Maruo teaches that the system comprises a fuel cell stack (20) (“fuel cell”), a purge controller (10a) which performs a purge of the fuel cell stack when the fuel cell system is stopped (“a purge unit that purges the fuel cell when an operation of the fuel cell is stopped”), and a controller (10) (“control unit”) ([0031]-[0032], [0050], [0054]). As further illustrated in Figure 1, Maruo teaches that the system further comprises a cooling medium circulation system (70) which supplies a cooling medium to the fuel cell stack so as to cool down the fuel cell stack, wherein the cooling medium circulation system further comprises a temperature measurement unit (76a) which acquires a temperature at a specific position within the cooling medium circulation system, wherein the cooling medium circulation system is positioned in the vehicle by virtue of being a component of the fuel cell system mounted in the vehicle (i.e. the temperature measurement unit (76a) is interpreted as “a temperature acquisition unit that acquires a temperature at a specific position in a vehicle equipped with the fuel cell system”) ([0043], [0045]). As further illustrated in Figure 1, Maruo teaches that the system further comprises an ambient temperature sensor (80) which acquires a temperature (i.e. the ambient temperature outside of the vehicle) at a specific position in the vehicle, wherein said specific position is the rear side of a front bumper of the vehicle (i.e. the ambient temperature sensor (80) is also interpreted as “a temperature acquisition unit that acquires a temperature at a specific position in a vehicle equipped with the fuel cell system”) ([0047]).
	Maruo does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed control unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Maruo possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Maruo’s system including, at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor) such that it follows that the fuel cell system of Maruo would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Maruo possesses all of the aforementioned structural components (i.e. at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor), it follows that the fuel cell system of Maruo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).

Regarding Claims 2-3, Maruo teaches the instantly claimed invention of Claim 1, as previously described.
Maruo does not explicitly teach that either of the temperature measurement unit or ambient temperature sensor operate in the instantly claimed manner. Furthermore, Maruo does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitations regarding the behavior of the instantly claimed temperature acquisition unit and instantly claimed control unit are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Maruo possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Maruo’s system including, at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor) such that it follows that the fuel cell system of Maruo would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed temperature acquisition unit and control unit are programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Maruo possesses all of the aforementioned structural components (i.e. at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor), it follows that the fuel cell system of Maruo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed temperature acquisition unit and control unit are programmed to operate in the instantly claimed manner).

Regarding Claims 4-5, Maruo teaches the instantly claimed invention of Claim 1, as previously described.
Maruo does not explicitly teach that either of the temperature measurement unit or ambient temperature sensor operate in the instantly claimed manner. Furthermore, Maruo does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitations regarding the behavior of the instantly claimed temperature acquisition unit and instantly claimed control unit are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Maruo possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of Maruo’s system including, at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor) such that it follows that the fuel cell system of Maruo would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed temperature acquisition unit and control unit are programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Maruo possesses all of the aforementioned structural components (i.e. at least, the purge controller, controller, temperature measurement unit, and ambient temperature sensor), it follows that the fuel cell system of Maruo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that neither of the instantly claimed temperature acquisition unit and control unit are programmed to operate in the instantly claimed manner).

Regarding Claim 6, Maruo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Maruo teaches that the system comprises a cooling medium circulation system (70) which supplies a cooling medium to the fuel cell stack so as to cool down the fuel cell stack (“a cooling circuit that supplies a cooling medium to the fuel cell”), wherein the cooling medium circulation system further comprises the temperature measurement unit (76a) (See Claim 1). As illustrated in Figure 1, the temperature measurement unit is positioned such that is acquires the temperature of the cooling medium in the cooling medium circulation system which is discharged from the fuel cell stack (“the temperature at the specific position is a temperature of the cooling medium discharged from the fuel cell in the cooling circuit”).

Regarding Claim 8, Maruo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Maruo teaches that the system comprises an ambient temperature sensor (80) which acquires a temperature (i.e. the ambient temperature outside of the vehicle) at a specific position in the vehicle, wherein said specific position is the rear side of a front bumper of the vehicle (“the specific position is a position where an outside air temperature of the vehicle is measurable”) (See Claim 1).

Regarding Claim 9, Maruo teaches the instantly claimed invention of Claim 8 as previously described.
As illustrated in Figure 1, Maruo teaches that the controller further comprises a CPU (“communication unit”) which communicates with the ambient temperature sensor (i.e. the CPU communicates, at least indirectly, with “an outside”) via the ambient temperature sensor sending its temperature measurement results (THA) to the controller so as to be acquired by the controller (“a communication unit configured to communicate with an outside, wherein the fuel cell system acquires the outside air temperature as the temperature at the specific position from the outside by using the communication unit”) ([0047]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maruo et al. (US 2016/0380282), and further in view of Hasegawa et al. (US 2018/0026280).

Regarding Claim 7, Maruo teaches the instantly claimed invention of Claim 1, as previously described.
Maruo does not explicitly teach that the temperature at the specific position is a temperature of the fuel cell stack.
However, and as previously described, Maruo teaches that the system comprises a cooling medium circulation system (70) which supplies a cooling medium to the fuel cell stack so as to cool down the fuel cell stack, wherein the cooling medium circulation system further comprises the temperature measurement unit (76a) (See Claim 1). As illustrated in Figure 1, the temperature measurement unit is positioned such that is acquires the temperature of the cooling medium in the cooling medium circulation system which is discharged from the fuel cell stack.
Furthermore, Hasegawa teaches a fuel cell system (Abstract). As illustrated in Figure 1, Hasegawa teaches that the system comprises a cooling water circulation mechanism (70) which supplies cooling water to a fuel cell stack (4) so as to cool down the fuel cell stack ([0029]). As illustrated in Figure 1, Hasegawa teaches that the cooling water circulation mechanism comprises a water temperature gauge (Tc) which is positioned such that is acquires the temperature of the cooling water in the cooling water circulation mechanism which is discharged from the fuel cell stack ([0029]). Hasegawa teaches that the temperature of the cooling water which is discharged from the fuel cell stack is approximately equal to the average temperature of the fuel cell stack itself such that the temperature measured by the water temperature gauge represents, approximately, the average temperature of the fuel cell stack ([0075]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize that the temperature of the cooling medium discharged from the fuel cell stack of Maruo, as measured by the temperature measurement unit, is approximately equal to the average temperature of the fuel cell stack (“the temperature at the specific position is a temperature of the fuel cell”), given that Hasegawa teaches that the measured temperature of a cooling medium discharged from a fuel cell stack represents, approximately, the average temperature of the fuel cell stack.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729